Supreme Court of Louisiana
FOR IMMEDIATE NEWS RELEASE                                         NEWS RELEASE #050


FROM: CLERK OF SUPREME COURT OF LOUISIANA



The Opinions handed down on the 14th day of October, 2015, are as follows:



BY CRICHTON, J.:


2014-KP-1214       STATE OF LOUISIANA v. JESSIE M. GRIFFIN, II (Parish of Union)
    C/W            (Payment of Cost of Investigation and Prosecution)
2014-KP-1238
                   For the reasons assigned, the judgment of the court of appeal is
                   reversed.   The judgment of the district court is reinstated.
                   REVERSED.
10/14/15

                        SUPREME COURT OF LOUISIANA

                                 NO. 2014-KP-1214

                             CONSOLIDATED WITH

                                 NO. 2014-KP-1238

                             STATE OF LOUISIANA

                                      VERSUS

                              JESSIE M. GRIFFIN, II

        ON WRIT OF CERTIORARI TO THE COURT OF APPEAL,
               SECOND CIRCUIT, PARISH OF UNION

CRICHTON, J.

      We granted the writ application in this case to determine whether La.

C.Cr.P. art. 887(A) and La. C.Cr.P. art. 895.1(B) permit the district attorney and

sheriff to impose costs of prosecution and costs of investigation on convicted

criminal defendants where those costs are not extraordinary or special costs unique

to a particular case.    For the reasons that follow, we find that these articles do

permit the recovery of such costs, and further find that the costs imposed by the

district court were fair, reasonable, and not excessive.

                                  BACKGROUND

      On October 8, 2004, the State of Louisiana, through the office of the district

attorney of the Third Judicial District Court, filed an Omnibus Motion for Costs of

Prosecution, which lists in detail the tasks which the district attorney‟s office

performs in every misdemeanor case received by his office. In the motion, the

State avers that the minimum costs incurred by the district attorney of the 3rd JDC

in connection with the successful prosecution of each misdemeanor defendant

exceeds $100.00, and requested that each misdemeanor defendant be ordered to

pay at least $100.00.     The motion was filed with the Clerk of Court, and is


                                          1
available for review, inspection, and copying by anyone who requests it.

Likewise, in 2006, the judges of the 3rd JDC, by en banc order signed by the Clerk

of Court, authorized the imposition of costs of investigation of $100.00 for each

misdemeanor conviction, noting that $100 is “fair and reasonable” and “in line

with cost[s] incurred in any misdemeanor case sentenced.”1

          On July 12, 2011, while driving in Union Parish, the defendant in this case,

Jesse M. Griffin, II, was stopped by Union Parish Sherriff‟s Office deputies and

arrested. The district attorney later charged Griffin by bill of information with

driving while intoxicated, first offense, as defined by La. R.S. 14:98. Griffin

pleaded guilty on September 12, 2012, and was sentenced to serve 150 days in the

parish jail and to “pay a fine of $600 and all costs of these proceedings.” The jail

sentence was suspended, and defendant was placed on supervised probation for

one year subject to certain conditions. These conditions included the payment of a

$600 fine, costs of court, $100 costs of prosecution, and $100 costs of

investigation.       Although he objected to the costs of prosecution and costs of

investigation, the defendant signed the written sentence, certifying that he had

read, understood, and agreed to abide by the conditions of probation.              The

defendant paid both $100 fees assessed as costs of prosecution and costs of

investigation, as well as fines and court costs.

          On October 15, 2012, the defendant filed a motion in the trial court to

reconsider the sentence and the conditions of probation, specifically objecting to

the imposition of costs of prosecution and costs of investigation. The defendant

argued that La. C.Cr.P. arts. 887(A) and 895.1(B) only permit recoupment of

expenses not associated with the “ordinary operation” of the district attorney‟s and

sheriff‟s offices. Rather, the defendant posited that recovery under these articles is

limited to special or extraordinary expenses unique to a specific case, such as

1
    There is both a similar motion and a similar order on file for felony cases.

                                                    2
expert witness fees and travel expenses. In the defendant‟s view, the district

attorney and the sheriff wanted to be paid “simply for doing their jobs.”         The

defendant also argued that “not one iota of evidence” was presented by the district

attorney or the sheriff to justify any expenses incurred in the prosecution or

investigation.

      The State objected to the motion, noting that the $100 costs imposed under

article 887(A) were “not only reasonable, but highly conservative, and supported

by the omnibus Motion for Costs of Prosecution filed for the record on October 8,

2004.”    The State further advised the trial court that such costs had been

“uniformly assessed against convicted defendants” in the 3rd JDC since October

2004. The sheriff‟s office filed a similar objection, noting that the $100 cost is

“specifically authorized” by article 895.1, and that the law does not require the

sheriff to prove “dollar-for-dollar expenditures or to submit an itemization of costs

in every criminal case.” The sheriff argued that the law permits the judicial district

to set standard costs in the interest of judicial efficiency.

      In a written ruling, the trial court denied the defendant‟s motion to

reconsider sentence, determining that the costs imposed “appear to be fair,

reasonable, and not excessive,” and that “both the costs of prosecution and the

costs to the sheriff are allowed.” The trial court pointed out that the assessment

was made according to a schedule that was signed by all divisions of the 3rd JDC,

and that the defendant was informed of the costs at sentencing and given several

months to pay the costs.

      The court of appeal reversed, holding that the expenses incurred by the

district attorney in the prosecution of the case, and the sheriff in the investigation

of the case, were not properly assessed to the defendant. Specifically, the court of

appeal held that article 887(A) and article 895.1(B) “do not allow recovery for the

ordinary operating expenses of the district attorney‟s office or the sheriff‟s

                                            3
department.        Rather, the district attorney and the sheriff can only receive

reimbursement for the costs they actually „incurred‟ in connection with a particular

case.” State v. Griffin, 48-580, p.11 (La. App. 2 Cir. 5/14/14), 139 So. 3d 14, 21.

       The State (through the district attorney) and the Union Parish Sheriff filed

separate writ applications, which we granted and consolidated to determine

whether the court of appeal erred in reversing the trial court‟s determination that

costs of prosecution and costs of investigation were legally imposed on this

defendant pursuant to La. C.Cr.P. art. 887(A) and La. C.Cr.P. art. 895.1(B). We

now hold that the court of appeal erred in striking down the costs in this case,

given the lack of support in the language of the statute for its finding that only

special, itemized, or extraordinary costs are recoverable. Accordingly, we reverse

the judgment of the Second Circuit Court of Appeal and reinstate the judgment of

the trial court.

                              LAW AND DISCUSSION

       This case before us presents an issue of statutory interpretation: Do La.

C.Cr.P. art. 887(A) and La. C.Cr.P. art. 895.1(B) permit the imposition of costs of

prosecution and costs of investigation in criminal cases, even when those costs are

not considered to be “special” or “extraordinary” to the case at hand?

       Legislation is the solemn expression of legislative will; thus, the

interpretation of legislation is primarily the search for the legislative intent. Cat’s

Meow, Inc. v. City of New Orleans, 98-0601, p. 15 (La. 10/20/98), 720 So. 2d

1186, 1198; La. Safety Ass’n of Timbermen Self-Insurers Fund v. La. Ins. Guar.

Ass’n, 2009-0023, p.8 (La. 6/26/09), 17 So. 3d 350, 355-56. When a law is clear

and unambiguous, and its application does not lead to absurd consequences, it shall

be applied as written, with no further interpretation made in search of the




                                          4
legislative intent. See La. C.C. art. 9.2 The starting point for interpretation of any

statute is the language of the statute itself. See, e.g., Cat’s Meow, 98-0601, p. 15,

720 So. 2d at 1198; Timbermen, 2009-0023, p. 8, 17 So. 3d at 356.

       As an initial matter, we note that the court of appeal inadequately applied

these maxims and failed to analyze the provisions at issue in accordance with our

civilian tradition. Rather than starting with an analysis of whether the law is “clear

and unambiguous” and therefore “shall be applied as written,” La. C.C. art. 9, the

court of appeal instead dove directly into analyzing the relevant provisions along

with other, unrelated provisions.3 48-580, pp.5-6, 139 So. 3d at 18-19. We now

begin, as we must, with the language of the relevant articles.

       La. C.Cr.P. art. 887(A), titled “Defendant‟s liability for costs” states, in

pertinent part:

       A defendant who is convicted of an offense . . . shall be liable for all
       costs of the prosecution or proceeding, whether or not costs are
       assessed by the court, and such costs are recoverable by the party or
       parties who incurred the expense. However, such defendant or person
       shall not be liable for costs if acquitted or if the prosecution or
       proceeding is dismissed. . . .

       This provision is clear and free of ambiguity. The Legislature clearly states

that convicted defendants are “liable for all costs of the prosecution or

proceeding.” Id. (emphasis added). On its face, it is clear that this article does not

limit the imposition of costs of prosecution to special, extraordinary, or itemized

costs, as interpreted by the court of appeal.


2
 Basic Civil Code concepts regarding interpretation of statutes are applicable to interpreting the
Criminal Code. See State v. Bennett, 610 So. 2d 120, 122 (La. 1992).
3
  The court of appeal analyzed the articles in relation to (i) La. R.S. 13:62(B), which requires
that a “new court cost or fee” be first submitted to the Judicial Council, and (ii) La. R.S. 16:16,
which permits a $10 sum be “taxed as costs” against a defendant who is convicted or pleads
guilty. Because we find that the articles are clear and unambiguous as written, we decline to
consider this interpretation in detail here. We nevertheless find that La. R.S. 13:62(B) and La.
R.S. 16:16 are independent of, and not conditioned on, the imposition of costs under articles
887(A) and 895.1(B). Had the legislature intended to repeal either article 887(A) or 895.1(B)
after the enactment of La. R.S. 13:62(B) and La. R.S. 16:16, it could have done so. See Ebinger
v. Venus Constr. Corp., 2010-2516, p.6 (La. 7/1/11), 65 So. 3d 1249, 1284 (“[T]his Court must
assume the legislature was aware of existing laws on the same subject.”).

                                                5
       Likewise, La. C.Cr.P. art. 895.1(B) titled “Probation; restitution; judgment

for restitution; fees” states, in pertinent part:

       When a court suspends the imposition or the execution of a sentence
       and places the defendant on probation, it may in its discretion, order
       placed, as a condition of probation, an amount of money to be paid by
       the defendant to any or all of the following: (3) To the sheriff ... for
       costs incurred.4

       Article 895.1(B) is also clear and free of ambiguity.                  Though phrased

differently from article 887(A), the legislature states that trial courts may, in their

discretion, order “an amount of money” to be paid by the defendant as a condition

of probation “[t]o the sheriff for costs incurred.” Id. (emphasis added). On its

face, it is clear that this does not limit the imposition of such costs to specialized or

itemized costs, but instead leaves a court broad discretion to impose “an amount of

money” for “costs incurred” as a condition of probation.5

       We find that it is within the discretion of the trial court to impose a broad

category of costs on a convicted criminal defendant pursuant to article 887(A).

The official comments to La. C.Cr.P. art. 887 state that the “general rule” is, “upon

conviction, either upon a plea or finding of guilty, the defendant becomes liable for

all costs of the prosecution . . . . [L]iability for costs is inherent in the adjudication

of guilt, whether stated in the sentence or not.” La. C.Cr.P. art. 887, official cmt.

(a) (1966). In other words, the only limitation on costs in article 887 is “the

adjudication of guilt,” i.e., a conviction.           We also find that it is within the

discretion of the trial court to impose a broad category of costs on a convicted

criminal defendant sentenced to probation pursuant to article 895.1(B), because

4
  The parties have referred to this provision as referencing “costs of investigation,” even though
it states only “for costs incurred.” The actual language of the article is arguably even broader
than those costs incurred in “investigation,” though we do not address that issue here. For
consistency of reference, we will continue to refer to those costs as “costs of investigation.”
5
   In a 2002 opinion, the Attorney General wrote that “[t]here is a basis in positive law for the
imposition of costs upon litigants to reimburse the sheriff of a parish for his costs and expenses
related to a court proceeding.” See Op. Atty. Gen., No. 02-0004 (4/26/02). Although attorney
general opinions are merely advisory and not binding on this Court, we recognize that they do
have persuasive authority. City of New Orleans v. Bd. of Directors of La. State Museum, 98-
1170 (La. 3/2/99), 739 So. 2d 748, 753 n.11.

                                                6
the only limitation in article 895.1(B) is that an amount be imposed “as a condition

of probation.”

       This Court has previously recognized a trial court‟s discretion to impose a

broad category of costs of prosecution under article 887(A).                In State v. Parker,

436 So. 2d 495 (La. 1983), which the court of appeal did not reference in its

opinion, the trial court sentenced the defendant to pay “all costs of this prosecution

including but not limited to clerk of court fee, jury costs, record preparation costs,

and any other costs attributable to this prosecution.” Id. at 499 (emphasis added).

On appeal, the defendant contended that the cost assessment was erroneous,

primarily because it included costs related to an earlier mistrial. Citing La. C.Cr.P.

art. 887, this Court held that the defendant should be assessed costs only from the

second trial, noting: “A defendant who is convicted of an offense is liable for all

costs of the prosecution or proceeding.” Id. at 499. The Court did not limit this

pronouncement to itemized, specific, or extraordinary costs. Indeed, the Court

found no limitation in article 887(A) other than a conviction. Id. at 499-500

(finding that the imposition of costs was “not only lawful, but also proper”). A fair

reading of Parker would therefore permit the imposition of a broad array of costs

under article 887(A), including those costs imposed by the trial court in this case.6

       Indeed, this Court could not find any instance in Louisiana law in which it

has been previously declared – as the court of appeal found here – that costs of

prosecution or costs of investigation may only be imposed to recoup extraordinary

costs that have been specifically proven by a party. The record of the case makes

clear that at least eight judicial districts in this state similarly assess some cost of

6
  Lower courts of this state have also historically upheld the imposition of costs of prosecution
under article 887(A) and costs of investigation under article 895.1(B). State v. Heath, 513 So. 2d
493 (La. App. 2d Cir. 1987) (upholding over $3800 in costs of prosecution as within the “sound
discretion of the trial court”); State v. Ratliff, 35-144 (La. App. 2 Cir. 9/26/01), 796 So. 2d 101
(upholding $2500 in costs of prosecution as “not excessive”); State v. Brown, 2004-184, p.3 (La.
App. 3 Cir. 9/29/04), 882 So. 2d 1273, 1275 (explaining that payments for costs of investigation
are generally upheld unless the payments are made to an agency or program not specifically
mentioned in article 895.1(B) or specifically provided for in another statute).

                                                7
prosecution and/or cost of investigation on all convicted defendants. In reaching

its decision in this case, the court of appeal relied on State v. Lopes, 01-1383 (La.

12/01/01), 805 So. 2d 124, in which this Court found that the cost of a necessary

foreign language interpreter was assessable to a defendant as a cost of prosecution.

The court of appeal, however, misinterpreted the holding in Lopes to limit the

ability to recover costs under article 887(A) only to those costs incurred directly as

a result of the interpreter – i.e., the special or extraordinary costs of the prosecution

at issue in Lopes. Nothing in Lopes or in the language of article 887(A) is so

limiting. Rather, Lopes cites article 887(A) and notes that it “continues the well-

settled declaration that the defendant‟s liability for costs of his criminal

prosecution and the proceedings related thereto is inherent in the adjudication of

his guilt.” 01-1383, p.7, 805 So. 2d at 129.

       Though we specifically find that a trial court has broad discretion to impose

costs in this context, the discretion is not unlimited. The Louisiana Constitution

limits a court‟s power to impose fines and costs when those costs are excessive or

unreasonable.       See State v. Dorthey, 623 So. 2d 1276 (1993) (“Louisiana‟s

judiciary maintains the distinct responsibility of reviewing sentences imposed in

criminal cases for constitutional excessiveness.”) (citing La. Const. art. 1, sec. 20).

To constitute an excessive sentence, a court must find that “the penalty is so

grossly disproportionate to the severity of the crime as to shock our sense of justice

or that the sentence makes no reasonable contribution to acceptable penal goals

and therefore, is nothing more than the needless imposition of pain and suffering.”7

State v. Guzman, 99-1753, p.15 (La. 5/16/00), 769 So. 2d 1158, 1166. Likewise,

both the federal and state constitutions afford the defendant procedural due process
7
  In State v. Ratliff, 35-144, 796 So. 2d 101, the Second Circuit ordered the defendant to pay
$2,500 in costs of prosecution. The court analyzed the penalty under an excessiveness analysis,
noting that the costs were not excessive, because they did not “appear grossly out of proportion
with the seriousness of the offense,” they were not a “purposeless and needless infliction of pain
and suffering,” and they did not “shock the sense of justice.” Id. (citing La. Const. art. 1, sec. 20;
State v. Dorthey, 623 So. 2d 127 (La. 1993)).

                                                  8
rights of notice and the opportunity to be heard before a sentence is imposed. La.

Const. art. 1, sec. 2; U.S. Const. amend. XIV. See Fuller v. Oregon, 417 U.S. 40

(1974) (holding that, provided there are sufficient due process safeguards in place,

statutory schemes that require a convicted defendant to reimburse state actors for

work undertaken due to his or her own wrongdoing do not offend the constitution);

Wilson v. City of New Orleans, 479 So. 2d 891, 894 (La. 1985) (“The central

meaning of procedural due process is well settled: Persons whose rights may be

affected are entitled to be heard; and in order that they may enjoy that right, they

must first be notified.”). These limitations on a trial court‟s discretion protect

defendants from excessive or unreasonable penalties.8

       In the instant case, the trial court did not abuse its discretion in determining

that the costs imposed on the defendant are fair, reasonable, and not excessive.

The omnibus motion, filed in the public record in the 3rd JDC and publicly

available for review and inspection since its filing in October 2004, adequately

supports the $100 costs of prosecution imposed and makes clear that such costs are

reasonable and not excessive.9 The omnibus motion represents that $100 is only

the minimum amount of costs incurred by the office in prosecuting the crime,

which cannot be considered “grossly disproportionate to the severity of the crime.”

Guzman, 99-1753, p.15, 769 So. 2d at 1166. The 3rd JDC judges‟ en banc order

similarly supports the $100 costs of investigation as reasonable and not excessive.

Accordingly, neither $100 cost “shock[s] our sense of justice.” Id.                 Further, this

defendant had notice of the potential costs imposed pursuant to article 887(A) and

8
 Due process also consists, of course, of substantive rights. Substantive due process rights have
not been contested in this matter, so we decline to address them here.
9
  The defendant‟s ability to pay does not appear to be an issue in this case. Though the analysis
may be different if these costs were imposed upon indigent defendants, that question is not
before us here. Fuller, 417 U.S. 40, at 46 (upholding statute as constitutional where obligation to
repay the state “accrues only to those who later acquire the means to do so without hardship”).
Likewise, we recognize that some defendants, while not indigent, may not be able to pay the
entirety of the costs assessed at one time. We therefore urge lower courts to be cognizant of this
issue, and exercise discretion in determining payment requirements and schedules.

                                                9
article 895.1(B) years before he committed the instant crime, and, before accepting

his plea, he was fully advised of his legal and constitutional rights, which he

waived.10

       In analyzing any provision of our code, the words are applied as written so

long as their application does not lead to absurd consequences.                   La. C.C. art. 9.

Here, they do not. In fact, the defendant articulates no absurd consequences in at

all. 11 Rather, the defendant‟s primary argument is that the district attorney and the

sheriff offered “no proof” in the trial court that either agency expended a “single

dime” in prosecuting and investigating the case. That assertion is not accurate,

because there is proof that the costs imposed on the defendant are justified. In the

omnibus motion, the district attorney attests that the minimum cost for prosecuting

each and every case is $100, and lists the tasks that lead to those costs. Likewise,

the signed en banc court order indicates that, after conferring with the sheriff, the

judges of the 3rd JDC determined that $100 for costs of investigation is “in line

with cost[s] incurred in any misdemeanor case sentenced.” Those documents

themselves demonstrate that the district attorney and sheriff incurred $100 in costs,

and that those costs are reasonable. The defendant‟s “lack of proof” argument

implies that the district attorney and sheriff are required to provide itemized proof

in all cases of each and every cost to justify costs of prosecution and costs of


10
  In reaching its decision here, the court of appeal relied on the Third Circuit‟s decision in State
v. Rideau, 05-1470 (La. App. 3 Cir. 11/02/06), 943 So. 2d 559, writ denied, 06-2805 (La.
9/14/07), 963 So. 2d 395. As a decision of a lower court of this state, Rideau is not binding on
this Court, and the facts are entirely distinguishable, because the defendant in Rideau was
ordered to pay in excess of $120,000 and given no notice of the costs at sentencing (unlike the
defendant in this case). Further, unlike in this case – where the requested costs were reasonable
and publicly available – the costs in Rideau were ultimately rejected by the court of appeal for
being extraordinarily high and imposed on the defendant without notice. Id., p.14, 943 So. 2d at
568.
11
   The defendant has argued that this interpretation will permit the district attorney and sheriff to
receive payment for “just doing [their] job.” But the defendant points to no statute or decision of
this Court that prohibits the state from requiring that a convicted defendant defray or even
completely bear the costs of those actions. Provided there are sufficient frameworks in place to
provide notice and protection against the imposition of unreasonably excessive sentences,
statutory schemes requiring reimbursement of the state for work undertaken due to a criminal
defendant‟s own wrongdoing is constitutional. Fuller v. Oregon, 417 U.S. 90 (1974).

                                                 10
investigation. Not only is the defendant‟s position unsupported by the language of

the articles themselves, but this interpretation would itself lead to absurd results.

Requiring itemization of costs for each and every misdemeanor conviction would

needlessly increase the administrative workload of the already busy criminal

justice system and delay the expeditious adjudication of cases, thereby

contravening the plain purpose of our criminal laws. See La. C.Cr.P. art. 2 (“The

provisions of this Code are intended to provide for the just determination of

criminal proceedings. They shall be construed to secure simplicity in procedure,

fairness in administration, and the elimination of unjustifiable delay.”). In this

case, the costs imposed are reasonable and publicly documented by the omnibus

motion and en banc order; specific dollar-for-dollar proof on an individualized

basis is not required.

      We also disagree with the defendant‟s argument that receiving proceeds

from any costs imposed would require the district attorney‟s recusal, because the

district attorney‟s office would therefore have a “personal interest” in the case. We

note upfront that the defendant never filed a motion for recusal in this case, nor did

he even attempt to demonstrate that the district attorney “has a personal interest in

the cause which is in conflict with the fair and impartial administration of justice.”

State v. King, 06-2383 (La. 4/27/07), 956 So. 2d 562 (citing La. C.Cr.P. art.

680(1)). This alone renders his argument moot in this Court, yet due to the gravity

of this accusation, we feel compelled to address it. Prosecutors “need not be

entirely neutral and detached.” State v. Ortiz, 2011-2799, p.6 (La. 1/29/13), 110

So. 3d 1029, 1033 (quoting Marshall v. Jerrico, Inc., 446 U.S. 238, 248-49

(1980)). Rather, they are “necessarily permitted to be zealous in their enforcement

of the law.” Id.     Of course, this zealousness is not without limits, because

prosecutors are public officials who must “serve the public interest.” Id. With

respect to the prosecutor‟s public duty, this Court previously explained that a

                                         11
prosecutor “represents the State, and the State demands no victims. It seeks justice

only, equal and impartial justice, and it is as much the duty of the district attorney

to see that no innocent man suffers as it is to see that no guilty man escapes.” State

v. Tate, 171 So. 108, 112-113 (1936). In other words, a district attorney acts in his

duties as a zealous advocate of the state to seek “equal and impartial justice” – not

to seek a conviction or a fee. We therefore reject any argument by the defendant

that the district attorney is “interested” in a conviction.

       Moreover, this Court has never held – and declines to hold here – that a

standardized fee collection, set forth in a public schedule and imposed on

convicted criminals, is tantamount to, or in any way equates to, a “personal

interest” in a matter. Rather, the Court has limited recusal of district attorneys to

cases where the “personal interest” is strictly individual. See State v. King, 2006-

2383 (La. 4/27/07), 956 So. 2d 562 (“A district attorney should not harbor any

personal feelings toward an accused that might, consciously or unconsciously,

impair his ability to conduct the accused‟s trial fairly and impartially.”) (emphasis

added). See also Tate, 171 So. at 112-113 (ordering recusal of district attorney

who was employed as an attorney in several civil suits against the defendant); State

v. Marcotte, 86 So. 2d 186 (1946) (declaring improper trial court‟s refusal to hear

evidence on motion to recuse a district attorney for having a “personal animosity”

against defendant due to “quarrels and altercations” between defendant and the

father of the district attorney and the fact that they were political opponents)

(emphasis added); State v. Cox, 167 So. 2d 352, 357 (La. 1964) (defendant charged

with defamation of judge and district attorney, and district attorney would

“naturally feel that conviction of the accused would be a public vindication of the

wrong done him”).12



12
   The defendant has, at various points in this litigation, argued that this outcome could lead to
the district attorney or sheriff seeking reimbursement from every defendant in every case for
                                               12
       Finally, we also granted this writ application to address the court of appeal‟s

holding that “ordinary expenses” of prosecution are payable not to the district

attorney, but instead to the parish police jury. Griffin, 48-480, p.10, 139 So. 3d at

21. La. C.Cr.P. art. 887(A) states that “costs are recoverable by the party or parties

who incurred the expense.” This language raises two questions: Is the district

attorney a “party”? And did the district attorney “incur the expense” of the

prosecution?

       The district attorney is plainly a “party” to criminal proceedings. A “party”

is “anyone who both is directly interested in lawsuit and has a right to control the

proceedings, make a defense, or appeal from an adverse judgment.” Black‟s Law

Dictionary (10th ed. 2014). Louisiana law, in turn, provides that a district attorney

has “entire charge and control of every criminal prosecution instituted or pending

in his district, and determines whom, when, and how he shall prosecute.” La.

C.Cr.P. art. 61. See also La. Const. Art. 5, sec. 26(B) (“[A] district attorney, or his

designated assistant, shall have charge of every criminal prosecution by the state in

his district, be the representative of the state before the grand jury in his district,

and be the legal advisor to the grand jury.”). Because a “party” is “interested in”

and has the “right to control” the proceedings, and because Louisiana law

expressly gives a district attorney “entire charge and control of every criminal

prosecution,” it is clear the district attorney is a “party” here.13

       Moreover, the district attorney incurred expenses in prosecuting the case.

As the set forth in the omnibus motion, in connection with misdemeanor cases, the

district attorney‟s office performs a variety of tasks, which include screening a case



every penny spent to prosecute him. But this “slippery slope” argument is not the case before
this Court – rather, the case at issue involves the $100 minimum costs imposed.
13
  The court of appeal held that, pursuant to La. R.S. 15:571.11, all costs collected are payable to
the parish police jury as the “party” who incurred the expense. 48-580, p.9-10, 139 So. 3d at 20-
21. But the court of appeal did not perform a plain language analysis before comparing article
887(A) with a separate, independent provision of Louisiana law.

                                                13
to determine appropriate charges, preparing and filing the bill of information,

meeting with victims and witnesses of crimes, issuing subpoenas for records

(including phone and medical records) and gathering and reviewing additional

discovery, tracking the defendant‟s pretrial motions, and attending court and

conferences.      Whether or not these tasks are “ordinary” tasks of the district

attorney (as the court of appeal held), the district attorney still “incurs” the costs

and can, under the plain language of article 887(A), recover those costs. Cat’s

Meow, 98-0601, p. 15, 720 So. 2d at 1198.14

                                         CONCLUSION

       La. C.Cr.P. art. 887(A) and La. C.Cr.P. art. 895.1(B) are clear and

unambiguous on their face, and the articles provide support for the imposition of a

broad category of costs of prosecution and costs of investigation within the sound

discretion of the trial judge. The permissible costs imposed under these articles are

not limited to costs that are special or extraordinary to the case at the bar. The

Code of Criminal Procedure does not require that the costs imposed under article

887(A) or article 895.1(B) be expressly tied, dollar-for-dollar, to those incurred by

the state in its prosecution or investigation of the case. Nor do the articles require

that the costs imposed be accompanied by specific evidentiary proof unique to

each and every case. Rather, so long as the defendant has sufficient notice of the

imposition of such costs, and as long as the costs are reasonable and not excessive,

costs of prosecution and costs of investigation may be imposed upon convicted

defendants, as set forth in the articles.
14
   From a practical perspective, the district attorney‟s offices in certain judicial districts consider
costs imposed pursuant to article 887(A) vital to the functioning of the office. In Louisiana, each
district attorney receives an annual salary of $50,000 from the state. Each district attorney, in
turn, has a statutorily provided number of assistant district attorneys, the state funding each at
$45,000 per year. La. R.S. 16:10; La. R.S. 16:11(A). These amounts are only a minimum (La.
R.S. 16:14(A)), and any funds excess of these must come from a source other than the state
legislature. See, e.g., La. R.S. 16:6 (funds generated by parish police juries); La. R.S. 16:15, La.
R.S. 16:15.1, La. R.S. 16:16 (funds generated by district attorneys‟ offices). Funds generated by
the district attorney over and above those provided by the state as salary or by the police juries
pursuant to their authority under La. R.S. 16:6 have permitted district attorneys around the state
to effectively operate their offices.

                                                  14
      As to the costs imposed in this case on this defendant, all defendants in the

3rd JDC have been on notice since 2004 that a misdemeanor conviction could

result in the imposition of a $100 cost of prosecution, and since 2006, that a

misdemeanor conviction could result in a $100 cost of investigation.           The

defendant here was assessed with those standard amounts in accordance with a

public fee schedule, the costs were reasonable and not excessive and the defendant

had sufficient notice of the costs.

                                      DECREE

      For the reasons assigned, the judgment of the court of appeal is reversed.

The judgment of the district court is reinstated.

REVERSED.




                                          15